Title: To Benjamin Franklin from Thomas Digges, 1 September 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. SirLondon 1st Sept 80
I calld again this day at the office where a Bill given you was made payable & I could learn no intelligence of mr. J. G——d more than I had before: He was in the Country but where or when He returnd no one could tell. I have no ansr. to the letter wrote to him (& left at the office) wch. containd only an enquiry whether the Bill was good or not. Dr. F——ll being down in Cheshire for some days I could not make the necessary Enquiry whether Mr. Jones the drawer of the Bill on Mr. G——d, was known to Him or not. I will do every thing in this business that can be done & give you the earliest information—at present I have no hopes to give you that the bill is a good one.
We have no news since the last post by wch. I wrote you, save that a general opinion prevails that the Parliament was this day dissolvd. There is much bustle in consequence of it, & by every appearance the ministry will get as many if not more Corrupt L—ds into the next as they have had in the late Parliat.
Adml G——y has resignd the Command of the Channel fleet, and Darby has retird, both said to be in disgust at Palissers appointt to Greenwich Hospital. Digby wth thirteen Ships saild on tuesday last supposd on a Short Cruise in the Channel. It will be lucky for Him if He does not fall in with the Combind fleet now hourly expected.
I have seen Mr. Robt. T——le who came in the Cartel from Boston to Bristol, and the accots. of the state of things which I receive from Him are in the lump, & I may say totally, very pleasing. No fears of the Yankies “coming in” as the term & expectation here. He is in very bad health & brings away three handsome Daughters, comely & full grown, & which must be a loss to any young Country.
He seems to have taken his final leave; but His passport from the State is worded in handsome terms to himself, & expressive that He may return whenever He pleases. He sold his Whole Property to one of the Traceys who supplyd Him with the Ship (in wch. came 7 or 8 passengrs. bound or obligated as those by Mitchell & Dunken were in Decr last to release a like number of Americans here) on condition & penalty of 3,000 £ Str. He should see the ship safe to a port of France or Spain. This cannot possible be done here, for they will not admit her as a Cartel or allow any Excha. of Prisoners. ’Tho the most remarkable civility has been shewn to Mr T——& the vessel at Bristol, & Mr Stephens of the Admiralty has given orders She Shall not be seizd but permitted to return. This return means to Boston empty, but to no other place. Mr. T——obligation is to put the Vessel in a port of France or Spain so that He must stand the risque of running Her to Fr or Spain at any rate. This makes Him uneasy, & I dare say you will hear more of the case as it opens more. I wish this Country would do the handsome thing, & allow this vessel to carry a Cargoe to Morlaix. They may do worse.
I am calld upon by the post & am in a hurry Yrs wth. very Grt. Esteem
W S. C
 
Addressed: Monr. Monr. B. F / Passy
Notations: Sept 1. 80 / Sept. 1st. 1780.
